905 F.2d 1528Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Sonny BOSTIC, Plaintiff-Appellant,v.STATE OF NORTH CAROLINA, Defendant-Appellee.
No. 89-6753.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 8, 1990.Decided May 7, 1990.Rehearing and Rehearing In Banc Denied May 31, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  Frank W. Bullock, Jr., District Judge.  (C/A No. 89-297-C-D, C/A 89-361-C-D)
Charles Sonny Bostic, appellant pro se.
M.D.N.C.
DISMISSED.
Before DONALD RUSSELL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Charles Sonny Bostic appeals from the district court's orders denying his petitions for mandamus relief and his motion which the court construed under Fed.R.Civ.P. 60(b).  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we deny permission to proceed in forma pauperis and dismiss on the reasoning of the district court.  Bostic v. State of North Carolina, CA-89-297-C-D, CA-89-361-C-D (M.D.N.C. May 1 and June 15, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.